FRIENDLY, Circuit Judge
(concurring).
The precise issue on the Commission’s appeal is whether § 27 of the Shipping Act, 46 U.S.C. § 826, authorizing it to issue subpoenas “[f]or the purpose of investigating alleged violations” of the act, includes an investigation to determine whether a rate in foreign commerce is “so unreasonably high or low as to be detrimental to the commerce of the
*719United States” and thus to require disapproval under § 18(b) (5) added in 1961, 46 U.S.C. § 817(b) (5). If the words are read in their natural meaning, the answer is in the affirmative and, as shown in Judge Waterman’s thorough opinion, this becomes plainer still when we consider their source. Respondents’ argument that by speaking of “violations” Congress meant to limit the subpoena power to cases where conduct might have given rise to a claim for past wrongs as distinguished from a future prohibition finds no basis in language, in history or in good sense. I therefore see no need for extended and perhaps debatable discussion of the framework of the Shipping Act or for deciding whether the subpoenas would have been valid under the legislation prior to 1961 as incidental to the Commission’s powers under § 15, 46 U.S.C. § 814, to disapprove the conference agreement itself as operating to the detriment of the commerce of the United States — action which the Commission has not suggested here.